Citation Nr: 1211134	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to August 1994 and from August 2000 to February 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran's appeal was remanded for additional development in January 2008 and September 2010.   


FINDING OF FACT

Based on a review of the evidence on file it is more likely than not that the Veteran sustained a sexual assault during her first period of service, which resulted in her current PTSD.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.  

II.  Factual Background

The Veteran's service treatment records and service personnel records from her first period of active duty show that she became pregnant and delivered a baby boy in January 1994 while stationed at Fort Riley Kansas.  In June 1994, after she apparently did not successfully complete a working family care plan, the records indicate that she express a desire to get out of her service contract on the basis of her parental responsibilities.  Later in June 1994, her commander recommended her discharge.  In July 1994, she was noted to have had an overdose of Elavil.  As a result, she required intubation and ICU monitoring for 36 hours.  There were no complications and after recovery, no current suicidal ideation was found.  The diagnosis at the time was adjustment disorder with mixed emotional features.  Later in July 1994, she was found to have stolen two pairs of Reebok tennis shoes soon before separation.  As a result she was given some extra duty and an oral admonishment.  She separated from service in August 5, 1994.

Subsequent Army reserve records show that the Veteran had a number of unexcused absences.  In December 1995, she was noted to be an unsatisfactory participant and was relieved from the 716th Quartermaster Company, New Jersey.   In January 1998, she was assigned to a unit in Staten Island.  However, March and April 1998 records show that she was absent for weekend training during those months.  In June 1998, she was found to be an unsatisfactory participant in the individual ready reserve (IRR) and assigned to ARPERSCOM for annual training.  

Service treatment records and service personnel records from the Veteran's second period of active duty show that she was seen by mental health personnel in December 2000, and January 2001.  A January 2001 report of mental status evaluation shows diagnoses of bipolar disorder with psychotic features by history (existed prior to service) and personality disorder not otherwise specified (Borderline and narcissistic features prominent).  It was noted that her primary condition was so ingrained as to impair her for military service and to put both her and the Army at risk.  It was also noted that she had a chronic history of mental illness to include at least 7 psychiatric hospitalizations and three suicide attempts, beginning at 15 years old and that she had last been hospitalized in February 2000.  It was found that the Veteran's entrance into the military was fraudulent upon initial and re-enlistment as she had admitted to lying about her pre-service mental health history.  

Private mental health records show that the Veteran received ongoing mental health treatment including a number of hospitalizations, from March 2001 to November 2001.  She experienced recurring suicidial and homicidal ideation.  The pertinent diagnoses were schizoaffective disorder, paranoid schizopherenia with depression, bipolar disorder, substance abuse, addictive personality and borderline personality disorder.

In an April 2001 letter, a private psychiatrist indicated that the Veteran had been under her care since February 2001 upon her return to the U.S. from service.  The psychiatrist noted that the Veteran had been suffering from mood swings associated with marked insomnia, increased energy and impulsive behavior, along with severe anxiety.  The current diagnosis was bipolar disorder with panic attacks for which she was receiving medication and therapy.  

VA outpatient records from 2003 to 2010 show that the Veteran received recurrent mental health treatment and evaluation, primarily in 2003 and 2004 and in 2009 and 2010.   Treatment included therapy and medication management.  In 2009 and 2010, the Veteran received electroconvulsive therapy (ECT).  The primary diagnosis at that time was bipolar disorder, mixed.      

In an October 2003 stressor statement, the Veteran indicated that she was sexually abused by a superior officer, R.A.S., during service.  This resulted in her having a baby.  She noted that when the incident happened, she reported it to her Captain, who told her to forget about it.  She alleged that the captain told her that even if she was raped, he was not going to let her ruin R.A.S.'s military career and his family.  She indicated that as she is a catholic, an abortion was out of the question so she eventually gave birth to a baby boy.  She again went to her captain to ask where R.A.S. was and was informed that he had been sent to Germany and that she could not reach him.        

On October 2003 VA examination, it was noted that the Veteran reported that she was raped by her first sergeant during service.  She indicated that this happened in the field when she was in a tent.  She noted that when she reported this to her commander, he told her not to say anything about this or she would be dishonorably discharged.  The diagnoses were PTSD and bipolar disorder.    

On March 2011 VA psychiatric examination, the examining psychiatrist noted that she reviewed the claims file.  The Veteran reported that she began to have severe symptoms on a daily basis after being raped in service and that she was originally diagnosed with bipolar disorder at 15.  She indicated that her reaction to the sexual assault involved intense fear, helplessness and a feeling of horror.  The examiner noted that the Veteran narrated extensively and intensively how she was raped by her first sergeant in service.  The examiner found that the Veteran had persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, hypervigilance and exaggerated startle response.  The examiner also noted that the Veteran's disturbance caused clinically significant distress and impairment in functioning and that she had been without remission since the assault.  The examiner diagnosed the Veteran with PTSD under DSM-IV criteria.  She also diagnosed the Veteran with bipolar disorder.  

The examiner commented that the Veteran met the DSM-IV stressor criteria for PTSD and also the DSM-IV symptoms criteria for PTSD.  She noted that the Veteran reported that since the event of her sexual rape, her life had changed completely.  Since sexual attack, the Veteran's life had been full of disappointments, legal problems and poor filial relations with her son, since he represented the face of her sexual offender.  She had been detached from relatives and friends, experienced insomnia, nightmares, depressed mood and anxiety.  She also experienced constant reliving of the traumatic event, was severely hostile and experienced significant anxiety.  It was the examiner's opinion that the PTSD resulted from the reported sexual assault sustained during service.  

In a December 2011 addendum, the VA examiner again indicated that she had reviewed the claims file.  She reiterated that it was her opinion that the Veteran's PTSD resulted from a sexual assault while in service.  She noted that from 1994 to 2001, the Veteran had multiple hospitalizations, suicide attempts and mutilating behavior.   The examiner opined that the most accurate diagnosis for the Veteran was PTSD and that the PTSD symptomatology was strong enough to overshadow the previous bipolar disorder.  The PTSD symptoms were more severe, persisting and prevalent than those of the previous bipolar disorder.    

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

Generally, if VA determines either that the Veteran did not engage in combat with the enemy or that he or she did engage in combat, but that the alleged stressor is not combat related, then his or her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence that corroborate his or her testimony or statements.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also Cohen, 10 Vet. App. 128, 142 (1997).

Where, however, a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests, or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272 (1999). 

VA will not deny a claim for service connection for PTSD that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Despite the medical records indicative of other diagnoses, given that both VA psychiatric examiners of record have diagnosed the Veteran with PTSD under DSM IV criteria, the diagnosis is reasonably established.  Additionally, the March 2011 VA examiner explicitly linked the disorder to the reported sexual assault in service and the earlier October 2003 VA examiner implied such a relationship.  Consequently, the only remaining question is whether there is sufficient corroboration that this reported stressor occurred.  38 C.F.R. § 3.304(f).    

Notably, there is no direct evidence corroborating the reported stressor.  Instead, only the Veteran's report of becoming pregnant and subsequently giving birth while stationed at Fort Riley is directly corroborated.  However, as noted above, evidence of behavior changes may constitute credible evidence of a stressor and VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  In the instant case, although VA did not specifically request such information, the March 2011 VA examiner's opinion with addendum constitutes a finding by a VA psychiatrist that the Veteran did have significant behavior changes after the alleged assault 1994 and that these significant changes were credible evidence that a personal assault occurred.  In this regard, the examiner specifically found that from 1994 to 2001, the Veteran had multiple hospitalizations, suicide attempts and mutilating behavior and it is clear from these report that she viewed these changes as indicators of the occurrence of the assault.  Id.

Therefore, in the absence of specific evidence tending to indicate that the Veteran's pregnancy in service was not the result of a sexual assault and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence is at least in equipoise as to whether the alleged sexual assault occurred.  Accordingly, as a current PTSD diagnosis, a corroborated stressor and a link between the stressor and the current diagnosis have all been established, service connection for PTSD based on a personal assault in service is warranted.   38 C.F.R. §§ 3.102, 3.304(f), Gilbert, 1 Vet. App. 49, 55 (1990).

     
ORDER

Service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


